Citation Nr: 1221398	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-01 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


1.  Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae with cystic acne vulgaris for the period beginning April 1, 2007; and whether a reduction of an evaluation from 60 percent to 30 percent, effective April 1, 2007, for pseudofolliculitis barbae with cystic acne vulgaris was proper.

2.  Entitlement to a compensable rating for bilateral eye infections for the period from April, 1, 2007; and whether a reduction of an evaluation from 10 percent to a non-compensable rating, effective April 1, 2007, for bilateral eye infections was proper.

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a left knee injury.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2009, the Board remanded several claims via the Appeals Management Center (AMC) in Washington, DC, for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  Regarding those issues for which an SOC was provided in December 2010, the Board notes that, following a review of the claims file as well as the Virtual VA system, a substantive appeal has not been received from the Veteran pertaining to any claim addressed therein.  As such, those issues are not presently in appellate status.

With regard to the issue of whether new and material evidence has been received to reopen a claim for service connection for a left knee injury, the RO issued a statement dated December 21, 2010, noting that an SOC was issued in August 2001, in response to a notice of disagreement (NOD) to a January 2001 rating decision, and that a substantive appeal was not received within the applicable time limit.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2011).  The Board notes that an SOC was issued at that time, on the same day as the rating decision for the same issue, and the Veteran's next correspondence within the record with respect to a left knee claim was received in February 2002.  While the RO found that the Veteran's February 2002 statement lacked timeliness with respect to the August 2001 SOC, the Board found in September 2009 that the Veteran expressed disagreement with the rating decision dated August 9, 2001, as opposed to the SOC issued for the same issue on the same day.  As such, the Veteran's February 2002 NOD was timely, as it was received within one year of the issuance of the August 2001 rating decision, and therefore an SOC must be issued for this claim.

While the RO also noted that the August 2001 SOC addressed the issue of entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae with cystic acne vulgaris from July 11, 2000, this issue was nonetheless addressed by an SOC issued in December 2010, and therefore a remand is not required.

The issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for a left knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1980, service connection was established for pseudofolliculitis barbae with cystic acne vulgaris, effective January 1980, and an evaluation of 10 percent was assigned.

2.  The Veteran's evaluation for pseudofolliculitis barbae with cystic acne vulgaris was increased to 30 percent in August 2001, effective July 11, 2000, and to 60 percent in February 2004, effective from August 30, 2002.

3.  In August 2001, service connection was established for bilateral eye infections, effective July 2000, and a non-compensable rating was assigned.

4.  The Veteran's evaluation for bilateral eye infections was increased to 10 percent in February 2004, effective November 19, 2001.

5.  In September 2006, the RO informed the Veteran that it was proposing to reduce the disability evaluation for pseudofolliculitis barbae with cystic acne vulgaris from 60 percent disabling to 30 percent disabling, and for bilateral eye infections from 10 percent disabling to a non-compensable rating.  

6.  In January 2007, the RO issued a rating decision that decreased the rating for pseudofolliculitis barbae with cystic acne vulgaris from 60 percent disabling to 30 percent disabling, effective February 1, 2007 (changed to April 1, 2007 via an August 2007 rating decision), and for bilateral eye infections from 10 percent disabling to a non-compensable rating, effective April 1, 2007.

7.  At the time of the January 2007 rating decision, the 60 percent rating for pseudofolliculitis barbae with cystic acne vulgaris had been in effect for less than five years, while the 10 percent rating for bilateral eye infections was in effect for more than five years.

8.  The evidence of record supported the reduction; also, from April 1, 2007, pseudofolliculitis barbae with cystic acne did not affect more than 40 percent of the entire body or exposed areas, and constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was not required during a 12-month period.

9.  The evidence of record supported the reduction; also, from April 1, 2007, there is no evidence of active ocular infection, to include conjunctivitis, chalazia, staphylococcus epidermidis, and blepharoconjunctivitis, with objective symptoms.


CONCLUSIONS OF LAW

1.  The reduction of an evaluation from 60 percent to 30 percent, effective April 1, 2007, for pseudofolliculitis barbae with cystic acne vulgaris was proper; an evaluation in excess of 30 percent for pseudofolliculitis barbae with cystic acne vulgaris for the period beginning April 1, 2007, is not warranted.   38 U.S.C.A. §§ 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 3.655, 4.118, Diagnostic Codes 7806, 7828 (2008).

2.  The reduction of an evaluation from 10 percent to a non-compensable rating, effective April 1, 2007, for bilateral eye infections was proper; a compensable evaluation for bilateral eye infections for the period from April, 1, 2007, is not warranted.   38 U.S.C.A. §§ 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 3.655, 4.84a, Diagnostic Code 6018 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided with VCAA notice in letters dated in April 2005 and December 2009.  The Veteran was also scheduled for VA examinations in connection with his clams but he did not appear as detailed below.  

Inasmuch as this case also involves rating reductions, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e). 

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations). 

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disabilities addressed herein were properly carried out by the RO.  In September 2006, the RO notified the Veteran of a proposed rating reduction (issued in a September 2006 rating decision) for each claim on appeal, and the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO took final action to reduce the disability ratings addressed herein in a January 2007 rating decision, in which the rating for pseudofolliculitis barbae with cystic acne vulgaris was reduced from 60 to 30 percent, and bilateral eye infections from 10 percent to non-compensably rated, each effective April 1, 2007 (to include the rating decision issued in August 2007 pertaining to the effective date for pseudofolliculitis barbae with cystic acne vulgaris).  The RO informed the Veteran of this decision by letter dated January 24, 2007. 

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of either claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Law and Analysis

Where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  As noted above, all applicable notice procedures have been satisfied in this instance.  See 38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2011).

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  See Brown v. Brown, 5 Vet. App. 413 (1993).  When a rating has continued for an extended period at the same level, any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examination(s) that formed the basis for the original rating.  See 38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  On the other hand, if a disability has not stabilized or is likely to improve, a reexamination disclosing improvement will be sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c). 

In the present case, the 10 percent rating for bilateral eye infections was in place for more than 5 years.  In contrast, the 60 percent rating for his service-connected dermatological disorder was in effect for less than 5 years, and thus the provisions of 38 C.F.R. § 3.344(a), (b) pertaining to stabilization of disability evaluations (material and sustained improvement)  do not apply to that issue.  See 38 C.F.R. § 3.344(c) (2011).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.

The Board further notes that 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; see also 38 C.F.R. §§ 4.2, 4.10 (2011).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  See Brown, 5 Vet. App. at 421.

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish additional, distinct time periods in which either issue on appeal resulted in symptoms that would warrant an additional staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  

Pseudofolliculitis barbae with cystic acne vulgaris

The Veteran's dermatological disability is currently-rated at 30 percent, from April 1, 2007, pursuant to Diagnostic Codes 7828-7806.  The Board notes that, in the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  In this instance, diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27.  The Veteran contends that the severity of his skin disability symptoms warrant a restoration of his former 60 percent rating.

Diagnostic Code 7806 addresses dermatitis or eczema.  A 30 percent rating is reserved where 20 to 40 percent of the entire body or exposed areas are affected or where systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  The maximum 60 percent rating is warranted only where more than 40 percent of the entire body or exposed areas are affected or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past 12 month period.

Diagnostic Code 7806 also provides that, depending on the predominant disability, the disorder at issue could be rated as disfigurement of the head, face, or neck pursuant to Diagnostic Code 7800 or as scars pursuant to Diagnostic Codes 7801, 7802, 7803, 7804, or 7805.  In order, these Diagnostic Codes address: scars other than on the head, face, or neck that are deep (defined as a scar associated with underlying soft tissue damage) or cause limited motion; scars other than on the head, face, or neck that are superficial (defined as a scar not associated with underlying soft tissue damage) and do not cause limited motion; scars that are superficial and unstable; scars that are superficial and painful on examination; and other scars, which are rated on limitation of function of the affected part.

Diagnostic Code 7828 pertains to acne.  A 10 percent rating under this code requires deep acne (deep inflamed nodules and pus-filled cysts) either affecting less than 40 percent of the face and neck or other than on the face and neck.  The maximum 30 percent disability evaluation requires deep acne affecting 40 percent or more of the face and neck.  Like Diagnostic Code 7806, Diagnostic Code 7828 also provides that, depending on the predominant disability, the disorder at issue could be rated as disfigurement of the head, face, or neck pursuant to Diagnostic Code 7800, or as scars pursuant to Diagnostic Codes 7801, 7802, 7803, 7804, or 7805. 

Revisions to the Rating Schedule for skin disabilities, specifically to those provisions relating to scars, became effective on October 23, 2008, during the pendency of the Veteran's appeal.  See 73 Fed. Reg. 54,708 (2008).  However, these revisions are applicable only to claims received by VA on or after this date.  They therefore will not be discussed.

In this case, service connection was established for pseudofolliculitis barbae with cystic acne vulgaris In November 1980, and an evaluation of 10 percent was assigned.  The Veteran's evaluation was increased to 30 percent in August 2001, and to 60 percent in February 2004.  According to the RO, a 60 percent rating was warranted as a result of VA treatment which demonstrated constant, or near-constant, systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period.  The 60 percent evaluation was reduced to a rating of 30 percent in January 2007, as medical evidence at that time indicated mild acne on the face and shoulder, without the need for systemic therapy.   

Since the VA examination in November 2003, in which the use of oral antibiotics to treat his service-connected skin disability was noted to have been uncommonly long, evidence of record demonstrates sustained improvement.  A March 2004 VA dermatology consultation noted that the Veteran used doxycyclin for his acne, though it never quite resolved.  The Veteran reported with an erythematous rash that began on his arm and progressed to multiple areas of his upper torso.  On examination, a resolving rash was noted on his left calf consistent with eczema or a bug bite.  Some skin-colored papules were observed on the bilateral cheeks, as well as some subcutaneous nodules consistent with the acne diagnosis.  Multiple tiny papules were found on the right arm, as well as his lower neck, mid-back, and left forearm.  Per the examiner, these seemed consistent with contact dermatitis, and the Veteran reported that the rash had been present for two weeks.

The Veteran was afforded a VA examination to address his dermatological disability in June 2005.  At that time, the examiner made note of each diagnosis, cystic acne and pseudofolliculitis barbae.  Regarding the former, the Veteran reported that the acne is worse in the winter, and that he was provided hydrocortisone for treatment, as well as topical and oral antibiotics.  Medications included doxycyclin, Benzac, and PanOxyl.  As to the latter, the disorder caused shaving irritation.  The Veteran let his hair grow in an effort to minimize his symptoms, and he had not required medication to treat this condition.  

While the Veteran's diagnoses were confirmed, on examination, there was no evidence of acne.  The examiner noted very few fibrous papules scattered on the lower aspect of his beard.  The total body surface area affected by acne was approximately five percent (exposed body areas 15 percent), and the pseudofolliculitis barbae was approximately three percent (exposed body areas nine percent).  There were no scars present.  

A VA treatment report from December 2006 indicated that there were no recent flare-ups of the Veteran's acne on his face.  It was noted that the Veteran used doxycyclin, and that some acne was present on the face and shoulders.  A January 2007 dermatology consultation noted that the Veteran took doxycyclin.  Some scarring of the face from prior acne was observed, though there were no cystic lesions on examination.  The Veteran's acne appeared well-controlled on his current regimen.  On the posterior back, there was some hyperpigmented linear macules on the right flank consistent with post-inflammatory hyperpigmentation.  Hypopigmentation was also noted in that area.

A December 2008 VA treatment report noted that the Veteran's acne was stable on doxycyclin, with no recent face flare-up.  In November 2008, another VA treatment report indicated that the Veteran's skin condition was stable, with no recent flare-ups.

Following a review of this evidence, the Board finds that a reduction was proper and also, from April 1, 2007, the Veteran's disability is properly rated at 30 percent.  With regard to Diagnostic Code 7828, a disability rating of 30 percent is the maximum rating allowable.  

As to Diagnostic Code 7806, a 60 percent rating is warranted only where more than 40 percent of the entire body or exposed areas are affected or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past 12 month period.  Here, there is no indication that 40 percent of the Veteran's body, or 40 percent of exposed areas, are affected by his disability.  In March 2004, the Veteran reported with a rash which affected several different areas, though it was determined that the rash was contact dermatitis, and there was no indication that the affected areas met the criteria for a higher rating.  In June 2005, there was no evidence of acne.  The total body area affected by dermatological symptoms was a combined eight percent, with a combined 24 percent of exposed areas affected.  Subsequent VA treatment records noted that the Veteran's acne was well-controlled.

As to whether the Veteran required near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period, each examiner noted that the Veteran was taking doxycyclin, an antibiotic, to suppress acne flare-ups.  While the RO granted a 60 percent rating based, at least in part, on the extended use of oral antibiotics, an antibiotic is neither a corticosteroid nor an immunosuppressive, and neither are medications, hydrocortisone, benzac, and panoxyl.  There is no evidence of systemic therapy in this case.  In a February 2007 statement, the Veteran argued that he used topical steroids for more than 12 constant months.  However, a topical steroid is not akin to systemic therapy, which refers to those procedures that reach target tissues via systemic circulation.  Moreover, the medical evidence shows all over sustained improvement in the skin condition.  Therefore, a 60 percent rating is not warranted pursuant to Diagnostic Code 7806.

Regarding other codes which may be applicable, while some scarring was noted from prior acne in January 2007, there is no evidence of record to demonstrate scarring exceeding 6 square inches at any point during the appellate period.  In fact, the June 2005 examiner determined that no scars were present.  Therefore, a higher rating is not warranted per Diagnostic Code 7801 or 7802.  While some hypo- and hyperpigmentation was noted in January 2007, there is no evidence that this area exceeded six square inches.  Further, without evidence of missing soft tissue or indurated/inflexible skin, there are no characteristics of disfigurement of record to warrant a higher rating pursuant to Diagnostic Code 7800.

While the Veteran has contended that his dermatological disability is more severe than contemplated by an evaluation of 30 percent, the Board notes that VA dermatology examinations were scheduled in June 2006, May 2007, May 2008, and April 2009, for which the Veteran failed to attend.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  38 C.F.R. § 3.655(a) (2011).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2011).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.  Also, as a threshold matter, when a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a) (2010); Turk v. Peake, 21 Vet. App. 565, 569 (2008).  

Evidence expected from the examinations scheduled (i.e., the propriety of the reduction and level of severity of the disability) which might have been material to the outcome of the claim cannot be considered.  The Boards noted that in regard to the examinations scheduled in May 2008, in a statement dated March 15, 2009, the Veteran contended that he did not receive notice of the scheduled VA examinations.  The exam notices reflect a zip code of "71603" while the actual zip code is "71613."  The record, however, reflects that all such exam notices contained the "71603" zip code, including exams the Veteran did report for.  As such, the Board does not find that the error in one number in the zip code precluded notice of the scheduled exams.  Accordingly, as the Veteran failed to report for an examination scheduled in conjunction with his claim without good cause, the Board evaluated his disability based on the evidence of record.  

Therefore, a rating in excess of 30 percent for pseudofolliculitis barbae with cystic acne vulgaris is not warranted from April 1, 2007, and the reduction from 60 percent to 30 percent was proper.

Bilateral eye infections

The Veteran claims that his service-connected bilateral eye infections are more severe than the current evaluation reflects.  The Board notes that during the pendency of the Veteran's claim and appeal, the rating criteria for evaluating eye disabilities were revised, effective from December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008); (codified at 38 C.F.R. § 4.79, Diagnostic Codes 6000 to 6037.  However, that amendment only applies to claims received on or after December 10, 2008.  The Veteran's claim for an increased evaluation has been pending since prior to that date.  While the Board will only consider the Veteran's service-connected eye disability under the rating criteria in effect prior to December 2008, it is noted that Diagnostic Code 6018, discussed herein, was essentially unchanged by the revision. 

The Veteran's eye disability is currently assigned a non-compensable rating for the appellate period at issue, beginning in April 2007, pursuant to Diagnostic Code 6018 for conjunctivitis.  As in effect prior to December 10, 2008, Diagnostic Code 6018 provides a 10 percent disability rating if there is active conjunctivitis, with objective symptoms.  If the conjunctivitis is healed, the disability is rated on residuals.  If there are no residual symptoms of conjunctivitis, a zero percent (noncompensable) rating is assigned.  The diagnostic code does not provide for a rating in excess of 10 percent.  38 U.S.C.A. § 4.84, Diagnostic Code 6018 (2008). 

The Board notes that the December 2008 amendment to the rating schedule, although not directly applicable here, is nevertheless instructive with respect to identifying the potential residuals of an eye disorder.  Under the amended regulations, Diagnostic Code 6018 clarifies that inactive conjunctivitis should be rated on the residuals, such as visual impairment and disfigurement (referencing Diagnostic Code 7800).  See 38 C.F.R. § 4.79, Diagnostic Code 6018 (2011). 

In this case, service connection for bilateral eye infections was granted by the RO in August 2001, based upon various diagnoses including conjunctivitis, chalazae, staphylococcus epidermidis, and blepharoconjunctivitis.  It was noted that VA outpatient treatment records demonstrated complaints of swelling and itching of the eyelids.  A September 2000 VA examination report noted raised papules on the eyelids and diagnosed the Veteran with questionable cobblestone conjunctiva.

VA treatment reports note continued treatment for an eye disorder.  A bump on the Veteran's eyelid was found in November 2001.  A report from December 2002 noted frequent infections of the eyelids, with no chalazia present on examination.  The Veteran complained of swelling on his right upper eyelid in June 2003, and the examiner noted that flare-ups were temporary.    

In February 2004, the Veteran's evaluation was increased to 10 percent based, in part, on a VA examination report from October 2003 which diagnosed blepharoconjunctivitis, by history, well-controlled with current treatment.  At the time of the rating increase, the Veteran was informed that his condition was likely to improve with medication and/or treatment, that the assigned evaluation was not permanent, and that he would be scheduled for an examination in the future to reevaluate his level of disability.

In January 2005, the Veteran claimed that his eye infections continued to worsen, noting that his eyes were sore, red, and tender, with chronic tearing.  He stated that he had constant flare-ups and had missed numerous days of work as a result.  He insisted that VA treatment was not a cure for this disability.  

An April 2005 VA treatment report noted that the Veteran requested a refill of ophthalmologic ointment for eye infections, as both eyes were frequently infected.  A May 2005 VA examination was negative for any evidence of an eyelid infection.  

Despite the lack of objective evidence to demonstrate a current disability, the Veteran's 10 percent rating was continued in July 2005.  Thereafter, a VA examination report, from June 2006, stated that the Veteran's blepharoconjunctivitis had improved with therapy, but that it may recur.  As a result, the RO proposed to reduce the Veteran's rating in September 2006.  A January 2007 rating decision reduced his disability evaluation to a non-compensable rating, based on the lack of evidence demonstrating an active disorder.  The Board finds that the June 2006 VA eye examination is adequate. 

Following this reduction, the Veteran failed to report for scheduled VA examinations, to include May 2007, May 2008, and April 2009.  As such, and following a review of available VA treatment reports, there is no indication of an active eye disorder since the Veteran's claim for an increased rating and subsequent rating reduction.  Therefore, a compensable rating of 10 percent is not warranted for the Veteran's disability pursuant to Diagnostic Code 6018 from April 1, 2007.

The Board has also considered the applicability of other Diagnostic Codes, to include those associated with dermatological disorders.  The Veteran's disability was originally rated pursuant to Diagnostic Code 6019, for ptosis, which should be rated as a disfigurement.  However, there is no evidence of record to demonstrate disfigurement of the face per Diagnostic Code 7800, nor scarring per Diagnostic Code 7801.  The Veteran's disability has not been rated pursuant to impairment of visual acuity, and his most recent VA ocular examination in June 2006 determined that he had 20/20 vision in the right eye, and 20/25 in the left. 

In light of the foregoing, the Board finds that a higher evaluation is not warranted, as current manifestations of the Veteran's disability were not shown on objective examination within the appellate period.  As to the propriety of reduction, the Veteran's 10 percent rating was in effect for more than 5 years.  As such, 38 C.F.R. § 3.344 applies to this issue.  First, the Board notes that the reduction was based upon multiple examinations that were at least as complete as the October 2003 examination that formed the basis for the original rating.  See 38 C.F.R. § 3.344(a).  As noted above, VA examinations in May 2005 and June 2006 found that the Veteran's disability had improved.  In fact, the May 2005 examination found no evidence of an infection.  The Board further notes that the October 2003 examination, used as the basis for an increase, merely noted blepharoconjunctivitis, by history, and reported that the disability was well-controlled with current treatment.

Moreover, the Veteran was notified that his disability was likely to improve at the time of his rating increase in February 2004, and the record contains multiple reexaminations disclosing improvement sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c).  

Finally, the Board finds that the Veteran failed to report for four VA examinations within the appellate period, in June 2006, May 2007, May 2008 and April 2009, following notification that an examination would be required in order to maintain his prior, higher rating.  See Rating Decision, February, 2004.  As noted above, regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination, and a claimant, without good cause (i.e., the illness or hospitalization of the claimant and death of an immediate family member), fails to report for such examination or re-examination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655 as appropriate.  38 C.F.R. § 3.655(a).  Pursuant to 38 C.F.R. § 3.655 (c), when a claimant fails to report for a re-examination and the issue is continuing entitlement, VA shall issue a pre-termination notice advising the payee that payment for the disability or disabilities for which the reexamination was scheduled will be discontinued or reduced.  Here, such notice was provided in September 2006.  While the Veteran argued in a February 2007 statement that he was unable to report in June 2006 due to short notification, and missed the May 2008 examination because he did not receive notice, the fact that he has now missed several examinations in a row weighs against these arguments.  As discussed above, the Board finds that the error in one number in the zip code did not preclude notice of the scheduled exams.

The Board also notes that, where a veteran fails to report for an examination in connection with a claim for an increase, the claim shall be denied.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  When a veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a) (2011); Turk, 21 Vet. App. at 569.  In this case, each scheduled examination was necessary to determine whether each rating on appeal warranted a rating reduction and the level of severity of the disability, and good cause has not been shown to date.  The Court held that upon a finding that a veteran has not demonstrated good cause for failing to report for his scheduled VA examination, the Board should deny a claim under 38 C.F.R. § 3.655, rather than adjudicate it on the merits.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  As this claim involved a rating reduction, readjudication was necessary in this instance.  As such, as the Veteran did  not report to these scheduled examinations, the claim was readjudicated based on evidence of record, which is ultimately unfavorable to the Veteran's claim.

As such, the Veteran's claim for a compensable rating for bilateral eye infections from April 1, 2007, must be denied, and the reduction from 10 percent to a non-compensable rating during this period was proper.

Conclusion

The Veteran has repeatedly stated that his evaluation for a skin disability should be restored to 60 percent, and that his bilateral eye infections are more severe than contemplated by a non-compensable rating, because each disorder could recur at any time.  However, continued improvement was clearly demonstrated for each issue on appeal.  Evidence of record thereby demonstrates that there has been an actual change with regard to each disorder, for the better, and that the improvement resulted in the ability to function under ordinary conditions of life and work.  

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of his claims.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing acne flare-ups, as well as eye pain and irritation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is credible in his belief that he is entitled to a higher rating.  However, while the Board may consider the Veteran's subjective statements regarding the severity of each disability, the Board notes that with respect to the Rating Schedule, the criteria set forth for the Veteran's skin and eye disabilities require medical expertise in ascertaining the actual level of severity of the Veteran's disabilities in comparison to symptoms associated with such disabilities in general.  Therefore, the Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

As improvement was clearly shown with regard to each issue rating reductions were proper in this case.  See 38 C.F.R. § 3.344(c).  An evaluation in excess of 30 percent for pseudofolliculitis barbae with cystic acne vulgaris, and a compensable rating for bilateral eye infections, each from April 1, 2007, are not warranted.   


ORDER

Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae with cystic acne vulgaris for the period beginning April 1, 2007 is denied; a reduction of an evaluation from 60 percent to 30 percent, effective April 1, 2007, for pseudofolliculitis barbae with cystic acne vulgaris was proper, and the appeal as to this issue is denied.

Entitlement to a compensable rating for bilateral eye infections for the period from April, 1, 2007 is denied; a reduction of an evaluation from 10 percent to a non-compensable rating, effective April 1, 2007, for bilateral eye infections was proper, and the appeal as to this issue is denied.


REMAND

As noted above, with regard to the issue of whether new and material evidence has been received to reopen a claim for service connection for a left knee injury, the Board found in September 2009 that the Veteran expressed disagreement with the rating decision dated August 9, 2001, as opposed to the SOC issued for the same issue on the same day.  The Veteran's February 2002 NOD to this rating decision was timely, as it was received within one year of the issuance of the August 2001 rating decision.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2011).  Therefore, despite the issuance of the SOC pertaining to the January 2001 rating decision, an SOC should have been issued following the Veteran's disagreement with the rating decision of August 2001.

In September 2009, the Board directed the RO, if the claim was not allowed, to complete a statement of the case addressing this issue.  See Manlincon.  Unfortunately, this action was not undertaken, and therefore the Veteran's claim must be remanded once again.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions); see also, 38 C.F.R. § 19.9 (2010) (if any action is essential for a proper appellate decision, a Veterans Law Judge shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken).

Accordingly, the case is REMANDED for the following action:

To the extent the issue is not granted, the RO shall issue a statement of the case and notification of the appellate rights with respect to whether new and material evidence has been received sufficient to reopen a claim for service connection for a left knee injury.  The Veteran is reminded that to vest the Board with jurisdiction over any of these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects the appeal to this issue, the case must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


